department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c of f i c e of c h i ef c ou n sel date number info release date uil conex-146187-08 the honorable johnny isakson united_states senator one overton park cumberland boulevard suite atlanta ga attention ---------------- dear senator isakson i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ----------------------------- she asked the following questions can individual members of a church give an amount through the church to help pay a minister’s bill for previous health expenses can the individual members then take the amount as a deduction from income_tax as a donation to the church if individuals give for this specific purpose to the church will the minister then be subject_to income_tax on the amount of the personal gifts through the church the law allows a taxpayer to deduct a contribution or gift that is to or for_the_use_of a qualified_organization sec_170 of the internal_revenue_code the code a religious_organization such as a church is generally a qualified_organization however for a contribution to be deductible the church must have full control of the donated funds and discretion as to their use this ensures that the organization will use the funds to carry out the organization’s functions and purposes further to deduct a contribution the donor’s intent in making the payment must have been to benefit the charitable_organization and not an individual recipient conex-146187-08 a contribution that is earmarked for a specific individual is not deductible as a charitable_contribution for example in 2_tc_441 the tax_court held that contributions to a welfare agency were not deductible as charitable_contributions because the payments were for the care of a specific child in 337_f2d_432 7th cir a contribution to a scholarship fund that the donor designated for the benefit on a single individual was not deductible we have followed this principle in various rulings for example in revrul_79_81 1979_1_cb_107 we ruled that payments to a religious_organization earmarked for specific students were not deductible as charitable_contributions therefore an individual member’s contribution to the church that is designated for the benefit of the minister is not deductible under sec_170 as a charitable_contribution -------------- also asked if the minister must pay income_tax on the amounts that he receives from the members of the church to pay his credit card bills because ------------ ----------- inquiry is very factual we cannot provide her with a definitive answer i hope however the following information is helpful gross_income generally means all income from whatever source derived sec_61 of the code gross_income encompasses all accessions to wealth clearly realized over which taxpayers have complete dominion and is subject_to tax unless specifically exempted 348_us_426 the value of property acquired by gift however is excluded from gross_income if it comes from a detached and disinterested generosity is made out of affection respect admiration charity or like impulses is not made from any moral or legal duty nor from the incentive of anticipated benefit of an economic nature is not in return for services rendered 363_us_278 determining if a transfer comes from a detached and disinterested generosity requires an inquiry into the transferor’s intention of making the payment id for example a minister who solicited funds on a radio program had to report the contributions as income because the contributions were not gifts but given to continue hearing the minister’s message on the radio program 219_f2d_834 moreover a minister was required to include in income substantial cash gifts he received on three special occasions each year that congregation leaders collected from individual church members who contributed anonymously 67_f3d_149 8th cir conex-146187-08 in addition if the payments to the minister are made by or for the church itself rather than by the individual members and the minister is an employee of the church then the payments are income and cannot be gifts for federal_income_tax purposes sec_102 of the code further the tax treatment of the payments may depend on whether the minister deducted his medical_expenses on previous income_tax returns and whether the contributions are treated as a recovery or reimbursement of those expenses see sec_111 and sec_213 of the code therefore determining if a transfer is excludable from gross_income as a gift is a highly factual issue that must be decided on a case-by-case basis i hope this information is helpful i am enclosing publication charitable_contributions which more fully explains the rules for charitable giving if you have any questions about the charitable giving portion of this letter please contact --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- sincerely thomas d moffitt chief branch office of associate chief_counsel income_tax accounting enclosure
